DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 03/01/2021 is acknowledged. Claims 104 and 110 are amended; claims 1, 2, 4-6, 10, 20, 24 and 101-112 are under examination.

Objections/Rejections Withdrawn
Specification
The objection to the disclosure for an embedded hyperlink and/or other form of browser-executable code at p. 2, paragraph [0005] of the instant specification is withdrawn in response to Applicant’s amendment of the specification filed 03/01/2021

Claim Rejections - 35 USC § 112(b)
The rejection of claims 110 and 111 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in response to Applicant’s amendment. Specifically, independent claim 110 has been amended to delete reference to the “raw p value” language.

Claim Rejections - 35 USC § 112(a)
The rejection of claims 110 and 111 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment. Specifically, independent claim 110 has been amended to delete reference to the “raw p value” language.

Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1, 2, 4-6, 10, 20, 24, 101-109 and 112 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 7-8 that “the definiteness of the language must be analyzed, not in a vacuum, but always in light of the teachings of the disclosure as it would be interpreted by one of ordinary skill in the art,” citing MPEP § 2103(IV). Applicant asserts further that the “claim limitations cited by the Office in support of the rejection are fully disclosed in the specification and are clear to one of ordinary skill in the art,” noting that “the specification teaches test kit panels suitable for identifying 

This argument has been fully considered but is not found persuasive. Applicant’s arguments indicate that the functional property recited in the claims references or incorporates the information from Table 2, however, claims are to be complete in themselves, and should not incorporate limitations from Tables or Figures. See MPEP 2173.05(s).
Applicant has not addressed the issues raised at pages 3-5 of the Office action mailed 09/30/2020 regarding the recitation of the “distinct depression trigger food preparations each have a raw p-value…” language recited in claims 1, 6, 103, 107 and 112. This claim language indicates that the depression trigger food preparations are associated with the recited functional limitation/ability, namely the ability to have/exhibit a raw p-value or a FDR multiplicity adjusted p-value. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In the present case, the recited claims fail to specify what structures, materials, or acts in the claim perform the noted functions.
The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed or what structure the claimed product must have in order to achieve the function of having a certain p-value. The recited function might be achieved/impacted by numerous factors specific to the use of 
It is further unclear by what means the structure of the presently claimed preparations are distinguished from those preparations that do not achieve the desired functional properties claimed. The claims are drawn to a product, but the p-value of a test is based upon a process. This is illustrated in at p. 3 (paragraph [0008]) of the instant specification: “the average discriminatory p-value is determined by a process, which includes comparing assay values of a first patient test cohort that is diagnosed with or suspected of having Depression with assay values of a second patient test cohort that is not diagnosed with or suspected of having Depression”. The claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant (see MPEP 2171), but in the instant case the claims do not provide a discernable boundary on what performs the recited function. As a result, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g). For all of these reasons, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 2, 4-6, 10, 20, 24, 101-109 and 112 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 9 of the Remarks filed 03/01/2021 that the instant application “teaches numerous examples of food preparations”, including, “the disclosure of at least 35 food preparations characterized by the claim-recited property”; presumably Applicant means the recited property of a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10. 

This argument has been fully considered, but is not found persuasive. As noted by Applicant, claim 1 is drawn to a depression test kit panel consisting essentially of: a plurality of distinct depression trigger food preparations immobilized to an individually addressable solid carrier; wherein the plurality of distinct depression trigger food preparations each have a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10. Claims 6, 103, 107 and 112 are similarly worded in terms of requiring a particular p-value. Thus, the present claims recite a large genus of distinct depression trigger food preparations which are described in terms of functional language, namely that the plurality or all of the food preparations each have a 
The instant specification as originally filed contains a list of statistical data for foods ranked according to 2-tailed FDR multiplicity adjusted p-value (Table 2 at pages 27-29), which is presumably what Applicant refers to in the Remarks as “at least 35 food preparations characterized by the claim-recited property”. (It appears that only the first 26 items in Table 2 have less than an FDR multiplicity adjusted p-value of 0.10). The species recited in Table 2 are nevertheless not representative of the genus. One cannot envision based upon the species listed in Table 2 what other food preparations would also exhibit the recited p-values. The table does not correlate any particular structural feature of the preparations themselves with p-value. Also the originally filed specification provides no specific or limiting definition regarding what defines a given food preparation as a “depression trigger food preparation”. Further, as noted in the instant specification (p. 3, paragraph [0008]), since p-value is determined based upon a process of comparing a patient group diagnosed with depression to one that is not diagnosed with depression as well as a variable adjusted for factors such as age and/or gender (see p. 11, paragraph [0073]), p-values is not an intrinsic characteristic of the food preparations themselves. As such, the species listed in Table 2 are not representative of all food preparations encompassed by genus set forth in the claims. Applicant’s arguments do not address these issues.
In the present case, there is insufficient evidence of a structure-function correlation or relationship such that one skilled in the art can readily envision which depression trigger preparations possess the recited p-values. The specification lacks 
The prior art teaches that p-value is a measure of significance of an experimental method comparing cases to controls and not an inherent characteristic of a product. See Dahiru et al. (Annals of Ibadan Postgraduate Medicine, 6(1), (2008), p. 21-26—reference AO on IDS filed 07/20/2020) who teach p-value “measures how likely an observed difference between two groups is due to chance”. Thus, an experiment is undertaken, a comparison is made and a p-value is calculated to help determine if the observed differences are due to chance. Dahiru et al. also discuss the many factors that influence the p-value, including the size of the observed effect, sample size and spread of the data (see p. 24, left column, 1st three paragraphs). These factors are associated with experimental design and its performance, and an intrinsic feature of a product, such as the claimed test panel kit.
nd and 3rd paragraphs). In summary, the disclosure in the instant specification of a single panel containing a defined set of allergens coupled in a particular way that produced a particular level of statistical significance would not put one skilled in the art in possession of all panels/test kits that would exhibit comparable levels of statistical significance. The evidence of record suggests that knowledge of the identity of one particular food preparation that may be correlated with depression does not put one in possession of any and all food preparations that would be similarly correlated. The recitation of particular levels/ measures of statistical significance for the claimed test kit merely articulates desired functional properties, and does not allow one to visualize or distinguish the biomarkers that fall within the genus from those that do not. Rather, empirical testing would be necessary to determine whether a candidate food preparation would fall within the claimed genus. The skilled artisan cannot envision the detailed chemical structure of the encompassed genus of depression trigger food preparations, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Accordingly, in the absence of sufficient recitation of distinguishing identifying 

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claims 1, 4-6, 10, 24, 101-103, 105-108 and 110-112 under 35 U.S.C. 102(a)(1) as being anticipated by Hiller et al. (WO2002029415—reference K on IDS filed 07/20/2020) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 10 and 12 that Hiller teaches a device for screening a large number of allergens from different allergen sources (and goes on to list them at p. 11). Applicant asserts further that the transitional phrase consisting essentially of “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention”, citing MPEP §2111.03, In re Herz, PPG Industries v. Guardian Industries Atlas Powder v. E.I. duPont de Nemours & Co., In re Janakirama-Rao and Water Technologies Corp. vs. Calco, Ltd., and noting that the inclusion of non-food allergens in Hiller would materially affect the basic and novel characteristic of the claimed invention. Finally, Applicant argues that 

These arguments have been fully considered but are not found persuasive. Applicant acknowledges, but does not address the issue raised at pages 10-11 of the Office action mailed 09/30/2020 that the limitation of “depression trigger food preparations” is directed toward the intended use of the product invention (the test kit panel), that does not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the kit taught by Hiller is a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.  
Regarding the transitional phrase “consisting essentially of”, Applicant does not address the issue raised at p. 10 of the Office action mailed 09/30/2020 that according to the same passage of the MPEP cited by Applicant (2111.03), for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”. It is also noted that claim 110 has been amended to recite “comprising”. As noted at p. 11 of the Office action mailed 09/30/2020, the recited limitations regarding p-value and 
It is not clear whether these p-values are the “basic and novel characteristics” of the invention to which Applicant refers, but the ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.
Since “consisting essentially of” was construed as “comprising” for the purpose of prior art (see p. 10 of the Office action mailed 09/30/2020), Hiller et al., who teach a test kit panel product comprising a plurality of distinct food preparations immobilized to an individually addressable respective solid carrier such as a microarray, meet the limitations of the claims. See Figure 1 of Hiller, in which a plurality of food preparations are immobilized on the solid carrier, including celery, carrots, peanuts, apple, shrimp and fish. Hiller teach that 10-90 allergens can be immobilized on a chip (see abstract; p. nd- 4th paragraphs; p. 7, 3rd paragraph; p. 19, 4th and 7th paragraphs; p. 22, 1st full paragraph; claims 1, 12).

The rejection of claims 1, 2, 6, 10, 24, 102, 103, 105, 107, 108 and 110-112 under 35 U.S.C. 102(a)(1) as being anticipated by Dantini (20050255533—reference H on IDS filed 07/20/2020) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at pages 12-14 that Dantini teaches a test kit for “‘determining the presence of allergen-specific immunoglobulins comprising a solid support comprising an immobilized allergen that is to be exposed to a biological sample.’” Applicant argues that “47% of the listed food allergens do not fall within the scope of the claims because they do not meet the claim recited property [of]…a raw p-value of ≤0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of ≤0.10”. Applicant also takes issue with Dantini’s teaching of a “prophetic kit with ‘two proteins’”. Applicant asserts further that the transitional phrase consisting essentially of “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention”, citing PPG Industries v. Guardian Industries Atlas Powder v. E.I. duPont de Nemours & Co., In re Janakirama-Rao and Water Technologies Corp. vs. Calco, Ltd., and noting that the inclusion of 47% of proteins not falling within the scope of the claim would materially affect the basic and novel characteristic of the claimed invention. Finally, Applicant argues that Dantini “is notably silent with respect to depression, [and therefore] fails to anticipate the claims.”

These arguments have been fully considered but are not found persuasive. Applicant does not address the issue raised at pages 13 of the Office action mailed 09/30/2020 that the limitation of “depression trigger food preparations” is directed toward the intended use of the product invention (the test kit panel), that does not affect the structure of the kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic 
Regarding the transitional phrase “consisting essentially of”, Applicant does not address the issue raised at p. 12 of the Office action mailed 09/30/2020 that according to MPEP 2111.03, for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising”. It is also noted that claim 110 has been amended to recite “comprising”. As noted at p. 11 of the Office action mailed 09/30/2020, the recited limitations regarding p-value and FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit.
It is not clear whether these p-values are the “basic and novel characteristics” of the invention, but the ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). The limitation 
Since “consisting essentially of” was construed as “comprising” for the purpose of prior art (see p. 12 of the Office action mailed 09/30/2020), Dantini, who teaches two (a plurality) allergenic protein extracts from foods such as corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others) will be coated (striped) onto the surface of a nitrocellulose membrane and used to capture human antibodies (see claim 3; paragraphs [0024], [0044], [0046], [0047] and [0065]) meet the limitations of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Vigh-Conrad (PLoS ONE, 2010; 5: e10174; 11 pages total—of record) is maintained for reason of record and the following.

Response to Arguments
Applicant argues at p. 15 that “the disclosure is based on the surprising discovery of test kit panels for effectively identifying specific food items which can be eliminated from a patient's diet in order to reduce or alleviate depression symptomology.”

This argument has been fully considered, but is not found persuasive. The claims are drawn to a product of manufacture and not a method of identifying specific food 

Applicant argues at p. 15 that “[t]he claimed invention has overcome the extensive limitations of the prior art by providing, inter alia, a test kit panel consisting essentially of a plurality of distinct depression trigger food preparations characterized by the claim recited property (i.e., characterized by a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10).”

This argument has been fully considered, but is not found persuasive. Applicant’s remarks do not address the issue raised at pages 16-17 of the Office action mailed 09/30/2020 that the limitations reciting p-value and FDR multiplicity adjusted p-value are interpreted not as intrinsic properties of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used in a method and fails to limit the structure of the product itself. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.


 
This argument has been fully considered, but is not found persuasive. As noted at pages 16-17 of the Office action mailed 09/30/2020, the recited limitations regarding p-value and FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The claims are drawn to the kits and not methods of carrying out the measurements using the kits. Further, the ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example, size of sample population (when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product and fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.
Since Dantini teaches two (a plurality) allergenic protein extracts from foods such as corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower (among others) will be coated (striped) onto the surface of a nitrocellulose membrane and used to capture 

Applicant argues at pages 15-16 that “[i]n acknowledging certain deficiencies in Dantini, the Office cites to Vigh-Conrad for allegedly teaching “‘a high-throughput microarray assay configured for allergen testing of commercially available extracts from 22 different pollen and nine different non-pollen species prepared by aqueous extraction, as well as five recombinant proteins.’” Applicant argues that “Vigh-Conrad does not remedy the deficient teachings of Dantini with respect to its arbitrary listing of allergens and its lack of guidance as to suitable allergens that could be combined to arrive at the claimed invention,” taking issue with the listing of pollens from plant species and other non-food items.  

This argument has been fully considered but is not found persuasive. Again, Applicant does not address the issue raised at pages 16-17 of the Office action mailed 09/30/2020 noting that the recitation of p values is not a structural feature of the claimed product of manufacture. The p-value and the FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather pertain to a method of using said kit. However, the claims under examination are not method claims. The secondary reference of Vigh-Conrad was relied upon for its teaching of a high-throughput microarray assay configured for allergen testing of multiple commercially available extracts (see abstract; p. 2, Table 1; p. 5, Figure 3). Vigh-Conrad provides a teaching for a test kit for more than two food preparations as taught in Dantini. Further, Vigh-Conrad provides a teaching regard how to prepare, the food extracts, for which Dantini does not provide details.
The person of ordinary skill in the art at the time of the filing of the invention would have found it obvious to modify the teachings of Dantini by using the microarray device taught in Vigh-Conrad et al. because this device allows for “inexpensive, high-
These results support the hypothesis that protein microarray technology is a useful tool for both research and in the clinic. It could provide a more efficient and less painful alternative to traditionally used skin prick tests, making it economically feasible to compare allergen sensitivity of different populations, monitor individual responses over time, and facilitate genetic studies on pollen allergy.

See also the concluding paragraph at p. 10 of Vigh-Conrad et al. Since the claims are drawn to a product of manufacture, there is no need for the applied prior art to suggest a given outcome in the practice of a method of using said product. There was motivation in the prior art to design kits capable of high-throughput screening. The prior art need not teach the same motivation as Applicant.

The rejection of claims 1, 2, 4-6, 10, 20, 24, 101, 103-105, 107-112 under 35 U.S.C. 103 as being unpatentable over Dantini (20050255533—cited above) in view of Grier (EP 556745) is maintained for reasons of record and the following.



This argument has been fully considered, but is not found persuasive. The claims are drawn to a product of manufacture and not a method of identifying specific food items to eliminate from a patient’s diet in order to treat/alleviate depression symptomology. 

Applicant argues at p. 17 that “[t]he claimed invention has overcome the extensive limitations of the prior art by providing, inter alia, a test kit panel consisting essentially of a plurality of distinct depression trigger food preparations characterized by the claim recited property (i.e., characterized by a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10).”

This argument has been fully considered, but is not found persuasive. Applicant’s remarks do not address the issue raised at p. 20 of the Office action mailed 09/30/2020 that the limitations reciting p-value and FDR multiplicity adjusted p-value are interpreted not as intrinsic properties of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used in a method and fails to limit the structure of 

Applicant argues at p. 18 that Dantini teaches a listing of 87 food allergens where 47% of the listed food allergens do not fall within the scope of the claims because they do not meet the claim recited property (i.e., a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p- value of < 0.10) (paragraph [0024]) that allegedly overlaps significantly with the list recited in instant claim 2.
 
This argument has been fully considered, but is not found persuasive. As noted at p. 20 of the Office action mailed 09/30/2020, the recited limitations regarding p-value and FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The claims are drawn to the kits and not methods of carrying out the measurements using the kits. Further, the ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example, size of sample population (when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product and fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.


Applicant argues at p. 18 that while Grier lacks guidance “as to suitable allergens that could be combined to arrive at the claimed invention,” focusing on “optimal concentrations of various fungi, mold, plant, and animal allergens that include, Alternaria alternate, Aspergillus fumigatus, Penicillium, feather allergen, house dust allergens, cat allergen, and dog allergen for the production of solid phase assay devices”, rather than “suitable allergens that could be combined to arrive at the claimed invention”. Applicant concludes:

When considering the combined teachings of Dantini and Grier, one of ordinary skill in the art would not be motivated to modify the teachings of Dantini (i.e., a list of allergens where 47% of the listed allergens are not relevant to depression symptomology, with no guidance as to suitable allergens that could be combined to arrive at the claimed invention) with the teachings Grier (i.e., a device with large numbers of non-food allergens, with no guidance as to suitable allergens that could be combined to arrive at the claimed invention) to arrive at the claimed invention.

This argument has been fully considered but is not found persuasive. Again, Applicant does not address the issue raised at p. 20 noting that the recitation of p values is not a structural feature of the claimed product of manufacture. The p-value and the FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather pertain to a method of using said kit. However, the claims under examination are not method claims. The secondary 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Dantini by adapting the device taught therein to conduct testing on multiple allergens simultaneously, as taught in Grier because Grier provides a detailed model suitable for testing a panel of allergens. The person of ordinary skill in the art would have been motivated to use the device taught by Grier because it is more efficient to test a series of allergens at once. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Grier teach that the design and manufacture of such assay devices were well known in the art. 
In addition, the secondary reference of Grier was relied upon because of while the Dantini PGPUB teaches food extracts (see paragraph [0065]), it is silent with respect to how the extracts are prepared. See examples 1 and 3-11 of Grier (pages 8-12), which describe methods of processing aqueous extracts. It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention was made to modify the teachings of Dantini by preparing aqueous extracts as taught in Grier because aqueous extraction and processing of food proteins was routine in the art product of manufacture, there is no need for the applied prior art to suggest a given outcome in the practice of a method of using said product. There was motivation in the prior art to design kits capable of high-throughput screening. The prior art need not teach the same motivation as Applicant.
Thus the claims do not contribute anything non-obvious over the prior art.

The rejection of claims 1, 2, 4-6, 10, 24, 101-108 and 110-112 under 35 U.S.C. 103 as being unpatentable over Hiller (WO2002029415—cited above) in view of Dantini (20050255533—cited above) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 19 that “the disclosure is based on the surprising discovery of test kit panels for effectively identifying specific food items which can be eliminated from a patient’s diet in order to reduce or alleviate depression symptomology.”

This argument has been fully considered, but is not found persuasive. The claims are drawn to a product of manufacture and not a method of identifying specific food 
 
Applicant argues at p. 19 that “[t]he claimed invention has overcome the extensive limitations of the prior art by providing, inter alia, a test kit panel consisting essentially of a plurality of distinct depression trigger food preparations characterized by the claim recited property (i.e., characterized by a raw p-value of < 0.07 or a false discovery rate (FDR) multiplicity adjusted p-value of < 0.10).”

This argument has been fully considered, but is not found persuasive. Applicant’s remarks do not address the issue raised at p. 23 of the Office action mailed 09/30/2020 that the limitations reciting p-value and FDR multiplicity adjusted p-value are interpreted not as intrinsic properties of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used in a method and fails to limit the structure of the product itself. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.


This argument has been fully considered, but is not found persuasive. The claimed invention is a product of manufacture, namely a kit consisting essentially of food preparations. The phrase “depression trigger” does not impart a structural limitation on the food preparations. In the present case, the recitation “depression trigger” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction. See MPEP 2111.02(II), which instructs that during examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference between the claimed invention and the prior art. If so, the recitation serves to limit the claim. In the instant case, the kit comprising a microarray chip and various allergen preparations taught by Hiller is a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.
Regarding Applicant’s argument that Hiller teaches some non-food preparations, as noted at p. 22 of the Office action mailed 09/30/2020, MPEP 2111.03 instructs that for the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to 
Regarding Applicant’s assertion that Applicant asserts that “Hiller provides no guidance as to what allergens from the different allergen sources could be combined to arrive at the claimed invention,” it is presumed that Applicant means the recitation of p-values. However, as noted at pages 23-24 of the Office action mailed 09/30/2020, the p-value and FDR multiplicity adjusted p-value is interpreted not as an intrinsic property of the food preparations or the kit themselves, but rather carrying out the measurements using the food preparations immobilized to the solid carrier in the kit. The ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). See the discussion above in the Rejections under 35 USC 112(a). The limitation “wherein the FDR multiplicity adjusted p-value is adjusted for at least one of age or gender” is a limitation specific to the intended use since it requires an adjustment factor that is performed when the product as claimed is used and fails to limit the structure of product. For these reasons, p-value is a limitation specific to the intended use of the claimed product, and further because the p-value as recited fails to impart structurally distinguishing features specific to the claimed invention over the prior art product.

Applicant also argues at p. 20, 2nd paragraph of the Remarks that “Hiller does not teach a number of the food preparations recited in claims 2 and 104.”

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues at pages 20-21 that “a review of Dantini at paragraph [0024] reveals a listing of 87 food allergens where 47% of the listed food allergens do not fall within the scope of the claims because they do not meet the claim recited property. Further, Dantini, like Hiller, provides no guidance as to suitable allergens that could be combined to arrive at the claimed invention.” Applicant notes that upon reading Hiller and Dantini, “one of ordinary skill in the art would not be motivated to modify the teachings of Hiller (i.e., a device with large numbers of non-food allergens, with no guidance as to suitable allergens that could be combined to arrive at the claimed invention) with the teachings Dantini (i.e., a list of foods where 47% of the listed foods are not relevant to depression symptomology, with no guidance as to suitable allergens that could be combined to arrive at the claimed invention) to arrive at the claimed invention.”

These arguments have been fully considered but are not found persuasive. Regarding Applicant’s assertion that “one of ordinary skill in the art would not be motivated to modify the teachings of Hiller…a device with large numbers of non-food allergens,” Hiller also teaches that the allergens immobilized on the microarray chip can be from specific foods (see p. 11, 2nd paragraph). The teaching that allergens can also be from plants or even non-food allergens does not rise to the level of a teaching against. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. See MPEP 2123 (I)-(II).
when the product as claimed is used in a method and fails to limit the structure of the product itself. Further, the ordinarily skilled artisan would appreciate and expect various factors to influence a p-value, for example size of sample population (for example when distinguishing two populations), number of binding sites (number of food preparations, the spread/variability of the measured data, the assay conditions). Thus, there is no need to “arrive” at a recitation of the p-values, since the p-values refer to methods of identifying food allergens and not the claimed kits. 
Regarding Applicant’s assertion that 47% of the foods disclosed by Dantini are not relevant to depression symptomology, instant claim 2, for example merely recites that the “depression trigger food preparations includes at least two food preparations selected from the group consisting of almond, tomato, tobacco, carrot, orange, cucumber, broccoli, lettuce, malt, cantaloupe, corn, wheat, honey, chocolate, oat, avocado, rye, strawberry, cauliflower, safflower, tea, banana, squashes, green pepper, butter, buck wheat, rice, soybean, grapefruit, oyster, brewer's yeast, peach, cane sugar, cow's milk, and spinach.” It is noted that the transitional phrase “includes” is open 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,309,970 (the reference patent) in view of Dantini (20050255533—cited above) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at p. 23 that “Dantini provides nothing more than an arbitrary listing of allergens and a prophetic example of a kit with ‘two proteins.’” Applicant argues further that Dantini does not teach “suitable allergens that could be combined to arrive at the claimed invention,” thus “one of ordinary skill in the art would not have reasonably selected, in a predictable manner, the distinct depression trigger food preparations set forth by the instant claims.”

This argument has been fully considered, but is not found persuasive. The claims of the ‘970 patent already recite the kit. The supporting reference of Dantini provides a listing of suitable food allergen protein extracts for testing, including corn, oat, soybean, strawberry, banana, cow's milk, orange, tea, tomato, brewer's yeast, grapefruit, broccoli, rice, cocoa, safflower seed, whole wheat, almond, cantaloupe, squash mix, carrot, cucumber, peach and cauliflower, which overlaps significantly with the list recited in instant claims 2 and 104. Dantini teach that the extracts can be coated (striped) onto the surface of a nitrocellulose membrane and used to capture human antibodies (see paragraphs [0024] and [0065]). The person having ordinary skill in the art, upon reading the claims of the reference patent would readily understand that such a kit could be used to test food allergens such as those disclosed in the PGPUB of Dantini.

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8-10, 15, 17, 18, 23, 24, 30, 31, 33, 34, 39, 71, 73, 127 and 132 of copending Application No. 16/441,902 (reference application) is maintained for reasons of record and the following.
 
Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘902 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 28-29 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “ADD/ADHD trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 127 of the ‘902 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10, 20, 24 and 101-112 of copending Application No. 16/218,054 (reference application) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘054 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 29-30 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “gastroesophageal reflux disease trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 2 of the ‘054 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap between the claims, and instant claims 2 and 104 require only two or four extracts, respectively. Applicant is arguing limitations not present in the claims.   

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘154 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 30-31 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “Crohn’s disease food preparations whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate 
Claim 2 of the ‘154 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap between the claims, and instant claims 2 and 104 require only two or four extracts, respectively. Applicant is arguing limitations not present in the claims.   

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 14, 20 and 24 of copending Application No. 16/170,969 (reference application) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘969 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 32-33 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “ulcerative colitis food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 2 of the ‘969 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap 
 
The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-112 of copending Application No. 16/131,281 (reference application) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘281 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 33-34 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “fibromyalgia trigger food preparations” whereas the instant intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 2 of the ‘281 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap between the claims, and instant claims 2 and 104 require only two or four extracts, respectively. Applicant is arguing limitations not present in the claims.   

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 10, 20, 24 and 101-111 of copending Application No. 16/124,473 (reference application) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘473 application, that the examiner 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 34-35 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “functional dyspepsia trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 2 of the ‘473 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open 

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 24, 99, 100, and 102-104 of copending Application No. 15/759,088 (reference application) is maintained for reasons of record and the following. 

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘088 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 1 of the ‘088 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap between the claims, and instant claims 2 and 104 require only two or four extracts, respectively. Applicant is arguing limitations not present in the claims.   

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 10, 20, 24 and 103-112 of copending Application No. 16/013,821 (reference application) is maintained for reasons of record and the following.
Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘821 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003) and In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 37-38 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “migraine headache trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 3 of the ‘821 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 

The provisional rejection of claims 1, 2, 4-6, 10, 20, 24 and 101-112 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10, 20, 24, 103-111 and 113-118 of copending Application No. 16/013,774 (reference application) is maintained for reasons of record and the following.

Response to Arguments
Applicant argues at the bottom of p. 21 through p. 23 that with regard to the obviousness-type double patenting rejection of the ‘774 application, that the examiner has failed “to acknowledge a single distinct trigger food preparation from the co-pending reference applications which does not overlap with those recited in instant claims 2 and 104,” citing MPEP § 804 (II)(B)(2). 

This has been fully considered but is not found persuasive. The examiner takes no issue with the citation of MPEP 804 (II)(B), which instructs that “[t]he analysis employed with regard to nonstatutory double patenting is ‘similar to, but not necessarily the same as that undertaken under 35 USC § 103,’” citing In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); Geneva Pharmaceuticals, 349 F.3d at In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008).
As noted at pages 38-39 of the Office action mailed 09/30/2020, the examiner pointed out the differences between the claim sets, noting that the claims of the reference application recite “psoriasis trigger food preparations” whereas the instant claims recite “depression trigger food preparations”. However, these limitations are directed toward the intended use of the product invention (the test kit panel), that do not affect the structure of the claimed kit. In the present case, the recitation “depression” imparts no distinguishing, structural limitations which could be used to differentiate “depression trigger food preparations” from any other type of food preparations that trigger allergic reaction.
Claim 104 of the ‘774 application recites at least 12 distinct trigger food preparations which overlap with those recited in instant claims 2 and 104. Instant claims 2 and 104 require only two or four food preparations, respectively, from the list including the preparations recited in those claims. Further, the transitional term “includes” is open language analogous to comprising (see MPEP 2111.03(I)). There is no need for the enumeration of individual food preparation extracts that differ between the claims of the reference application and those of the instant application since at least 12 overlap between the claims, and instant claims 2 and 104 require only two or four extracts, respectively. Applicant is arguing limitations not present in the claims.   

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649